Citation Nr: 1706076	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-10 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1968 to October 1974.  The Veteran died in November 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center that reconsidered the appellant's claim following receipt of additional evidence after an April 2009 rating decision had decided the claim.  The claims file is now in the jurisdiction of the Cleveland, Ohio RO.  In April 2010, the appellant requested a hearing before a Decision Review Officer (DRO). In April 2016, she withdrew such request and continued her request for a hearing before the Board.  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.   At the hearing, the appellant was granted a 60-day abeyance period for submission of additional evidence; no such evidence was received.

Following the Board hearing, the appellant's representative submitted a written request for a new hearing before a different Veterans Law Judge (VLJ), suggesting the undersigned was irritated and not fully attentive during the hearing.  A review of the transcript did not reveal any deficiency in the conduct of the hearing other than a misidentification of the appellant's daughter, which was corrected on the record.   The presiding VLJ identified the issue; explained what was necessary to substantiate the claim; and identified development that could assist the appellant in substantiating her claim.  The representative has not presented good cause (such as, for example, that the undersigned participated in the case at the agency of original jurisdiction (AOJ) level before being appointed a Member of the Board; that the circumstances might give the impression of bias; or that the Board Chairman disqualified the undersigned from acting in the appeal) to warrant disqualification of the undersigned and scheduling of a new hearing before a different VLJ.  See 38 C.F.R. § 19.12.  Notably, and as will be further discussed below, the hearing transcript reflects that after all parties held a thorough discussion of the contentions and available evidence, and the appellant's representative requested additional development, the undersigned acknowledged that the case would likely need to be remanded for further development.  The representative stated that he understood, noted that he and the appellant would also search for additional relevant evidence, and thanked the undersigned.  The appellant and her daughter also indicated they had nothing else to discuss, and the hearing was adjourned.  Accordingly, the request for a new hearing is denied. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death (listed on his death certificate as ischemic cardiomyopathy caused by coronary artery disease and diabetes mellitus) should be service-connected on a presumptive basis as due to exposure to Agent Orange in service.  She and the Veteran (before he died) have stated that he traveled to Vietnam while serving aboard the USS Midway (warranting a presumption of exposure to herbicides/Agent Orange).  

In an April 2002 statement, the Veteran reported he was in Vietnam at intervals from 1972 to 1974, moving through the cities of Saigon and Da Nang in transit to sea duty.  He suggested temporary duty orders would verify "in country status."  

An August 2002 report of contact notes the Veteran reported he traveled through Vietnam in (he believed) 1972 on emergency leave from his duty aboard the USS Midway to visit his father, who had a medical emergency.  He stated he stayed in Vietnam for three days awaiting transportation to the United States arranged by the Red Cross.

In a November 2002 response to the AOJ, the National Personnel Records Center (NPRC) indicated it was unable to determine whether the Veteran had in-country service in Vietnam.  The NPRC provided the dates that the USS Midway was in the official waters of Vietnam while the Veteran was aboard and noted no travel orders or other information about the Veteran's father being ill was on file.  

January 2009 e-mail correspondence from a number of former servicemen (and sent or forwarded to the appellant's daughter) indicates or suggests that the Veteran was detailed to "Monkey Mountain" (a U.S. Marine and Air Force joint communications facility in Vietnam) for about a week to work with Marines there.  The statements provide some anecdotal information (e.g. regarding clothing worn and why that would corroborate being at Monkey Mountain) and indicate that sailors were detailed to Monkey Mountain.  However, none provide identifying information, such as when these details took place (so as to allow for comparison with information regarding when then Veteran was on the Midway off the coast of Vietnam).  

A December 2010 Report of General Information notes the Veteran's brother reported their father had a stroke in November 1973.  A handwritten note from a VA employee indicated there is no evidence the USS Midway left its port in Japan that month.  An Internet article from the Naval Historical Center notes that Yokosuka, Japan, became the USS Midway's home port in October 1973 and was active in the Western Pacific, Indian Ocean, and Persian Gulf areas during that time. 

In a May 2009 memorandum associated with the claims file in December 2010, the director of the Joint Services Records Research Center (JSRRC) noted the JSRRC had not found any evidence that indicates Navy ships transported, stored, tested, or used tactical herbicides off the coast of Vietnam.  It could also not document or verify that any veteran aboard a Navy ship was exposed to herbicide agents by contact with aircraft or equipment that was used in Vietnam. 

In a December 2015 response to a request for any evidence of the Veteran's temporary duty in or visitation to Vietnam, the NPRC noted the all available records had been mailed.  In a separate response to a request for any documents showing exposure to herbicide agents, the NPRC indicated there were no records of exposure.  

During the October 2016 videoconference hearing, the appellant's representative contended the Veteran worked on aircraft that carried Agent Orange on the USS Midway flight deck.  The appellant testified the Veteran told her his trip to Monkey Mountain took seven days, but had only expected to be there seven hours.  She noted they became lost and had to travel down a river to get out of the situation.  She said he told her had returned wearing Marine attire.  The appellant's daughter reported other veterans told her and her mother that the Veteran traveled to Monkey Mountain to repair equipment and that they remembered him taking a helicopter there and returning seven days later.  The representative requested further development to corroborate the reports.  Neither the appellant, nor her daughter, could identify a time-frame for the reported trip to Monkey Mountain.  The appellant's daughter indicated she would attempt to contact the other veterans to see if they remembered when it occurred.  No additional evidence was received.

The Veteran's service personnel records show he served aboard the USS Midway while it was in the official waters of Vietnam and received the Vietnam Service Medal, but do not include any documentation of his being in Vietnam.  Comparing his records with the information provided by the NPRC and a document (which appears to have been printed from the Navy's history web site) found the USS Midway's deployment dates show he took leave in September 1972 when the USS Midway was in port at Subic Bay, the Philippines.  Notably, however, he also took leave from November 5, 1972 to November 20, 1972, while the USS Midway was in the official waters of Vietnam before returning to Subic Bay on November 25.  

While there has been exhaustive development to determine whether the Veteran traveled through Vietnam when his father had a medical emergency (in September 1972), there does not appear to have been as exhaustive development to determine whether the Veteran was in Vietnam while on leave in November 1972, or on any detail to Monkey Mountain (the latter because insufficient information has been provided to allow for further development).  Given the request by the appellant's representative for further development regarding the theory of entitlement proposed, that establishing in-country status is critical to substantiating this claim, and that further development for corroborating evidence remains possible, the Board finds the development requested necessary.  

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to verify the accounts of the Veteran's exposure to Agent Orange in service by virtue of being in-country in Vietnam, specifically the accounts of a detail to Monkey Mountain, and in the course of transit to and from leave in November 1972.   The AOJ should then make formal findings of fact regarding each allegation of exposure to herbicide agents, specifically including: 

(a) Temporary duty on detail at the Monkey Mountain facility.  The appellant and her representative should be advised that the "buddy statements" submitted in support of the allegation of a detail to Monkey Mountain, as presented in the e-mail copies, are too vague to allow for verification (none mentions a date or even year).  They should be asked to submit supplemental information (i.e., approximate month and year) when the detail took place. The AOJ should also elicit, from a qualified official source, an opinion whether it was consistent with U.S. Navy practice to send a person of the Veteran's grade and level of expertise on a detail to assist at a Joint Services Base on shore.  It should also be ascertained whether there are any existing (retired) records from the Monkey Mountain facility that may show whether personnel from the USS Midway were temporarily detailed to assist at the facility.  If so, such records should be searched (for the periods when the Veteran was assigned to the Midway and the ship was in waters in proximity to Monkey Mountain) for any evidence that might tend to corroborate his participation.  Finally, it should be established for the record when the Monkey Mountain facility became non-operational.   

(b) Transit through Vietnam.  The USS Midway's deck logs for the month of November 1972 should be searched to ascertain the plausibility of the contention that his leave that month (while the ship was in official waters of Vietnam) entailed transit through Vietnam, whether when he departed for leave and returned from leave the U.S. S. Midway was in waters is proximity to shore that it would have been feasible for him to be transported from the ship to Vietnam or back from Vietnam to the ship for the travel.

(c) Exposure to herbicide agents through aircraft or equipment used to disperse it in Vietnam.  It should be determine whether the May 2009 memorandum JSRRC requires updated (because there additional information regarding such exposures), and if so, an updated memorandum should be sought.  

The AOJ must memorialize all steps taken; any documents received must be associated with the record; and all determinations made must be documented in the record. 

2. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

